             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAIVA KLEINAUSKAITE,                            No. 4:17-CV-02176

            Petitioner,                         (Judge Brann)

      v.

CLAIR DOLL,

            Respondent.

                                   ORDER

                                JULY 23, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Petitioner’s Motion for Attorneys’ Fees, ECF No. 37,

is GRANTED IN PART and DENIED IN PART, as follows:

     1.    The Government SHALL PAY all attorneys’ fees listed on ECF No.

           37-1, Ex. C, that were incurred by Petitioner after May 17, 2018.

     2.    Such payment SHALL BE MADE to the Nationalities Service Center.

     3.    The motion is otherwise DENIED.


                                           BY THE COURT:

                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
